DETAILED ACTION
Claims 1-36 are presented for examination, wherein claims 1, 4, 12, 14, and 23 are currently amended; and, claims 6-7, 9-11, 16-22, and 24-36 are withdrawn, and further wherein the subject matter of lithium-metal batteries, sodium-ion batteries, and sodium-metal batteries, with related compositions and anodes thereof; particulate not preloaded with said lithium or sodium, and related battery and components thereof; form of said lithium-/sodium-attracting metal as coating having a thickness from 0.5 nm to 10 um; graphene sheets containing single layer graphene, which is 1 layer; said graphene sheets contain pristine graphene material having essentially zero % of non-carbon elements; and, said binder or matrix material being an electron-conducting material are withdrawn.
The nonstatutory double patenting rejection of claims 1-3 and 15 over U.S. 10,170,749 is held in abeyance, as requested in the February 9, 2022 filing.
The 35 U.S.C. § 103 rejection of claims 1-5, 8, and 12-15 over Zhamu is withdrawn as a result of the amendment to claim 1, from which the other claims depend. While not expressly noted in the applicants’ February 9, 2022 remarks, the negative limitation “said graphene ball or particulate is not a foam” may be considered to have support in e.g. Figures 2A-3 and 4(B)-(C).
The indication of allowable subject matter is withdrawn as a result of the art, as provided below. As a result, the instant Office action is a second non-final Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 12-13, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al (US 2012/0064409).
Regarding newly amended independent claim 1, Zhamu teaches a plurality of secondary particles/particulates for use as an anode active material in a lithium-ion secondary battery, wherein said secondary particle/particulate is a composite of a plurality of graphene sheets and a plurality of primary anode active material particles (e.g. ¶¶ 0039, 63, 70-71, and 115 plus e.g. Figures 4A-C), reading on “powder mass comprising multiple metal-containing graphene balls or particulates as an anode active material for a lithium battery,” said particulate comprising:
(1)	said plurality of graphene sheets (e.g. supra), wherein said graphene sheets embrace and protect said primary active material particles, wherein said graphene sheets may be nano-graphene platelets (hereinafter “NGP”) that favorably has a thickness of less than 10 nm, i.e. less than 10 layers of graphene sheets, and a length, width, or diameter of less than 10 µm, wherein said secondary particles/particulates have an average size of about 10 μm (e.g. ¶¶ 0055, 61, 72, and 76), overlapping or within the claimed ranges, reading on “a plurality of graphene sheets, each having a length or width from 5 nm to 100 μm and forming into said particulate having a diameter from 100 nm to 20 μm,” MPEP § 2144.05(I); and,

wherein said graphene is in an amount of at least 0.01% by weight, but typically much lower than 99% and said primary anode active material particles is in an amount of at least 0.1% by weight, all based on the total weight of the particulate (e.g. ¶0039); and, wherein said graphene sheets embrace and protect said primary active material particles to form secondary particles/particulates (e.g. supra), 
severably overlapping the claimed ranges, reading on “a lithium-attracting metal … in a form of particles … having a diameter … from 0.5 nm to 10 μm and in physical contact with the graphene sheets,” MPEP § 2144.054(I); and, “the metal is selected from Au, Ag, Mg, Zn, Ti, Na, K, Al, Fe, Mn, Co, Ni, Sn, V, Cr, an alloy thereof, or a combination thereof and is in an amount of 0.1% to 95% of the total particulate weight,” MPEP § 2144.054(I).

Regarding the newly added limitation, “said graphene ball or particulate is not a foam,” said secondary particles/particulates are approximately spherical or ellipsoidal in shape and not formed as a foam (e.g. ¶¶ 0039, 71, 77, 139, and 153 plus e.g. Figures 3A-6 and 7B, compare with e.g. instant Figure 3), reading on said newly added limitation.
Regarding claim 2, Zhamu teaches said plurality of particulates of claim 1, wherein said graphene sheets may be NGP that favorably has a thickness of less than 10 nm, i.e. less than 10 layers of graphene sheets (e.g. supra), wherein such graphene sheet containing less than 10 layers of graphene sheets are few-layer graphene (hereinafter few-layer graphene,” and further wherein said FLG NGP may be composed of graphene having an oxygen content of less than 5 wt% (e.g. ¶¶ 0053 and 107-108), wherein graphene including oxygen would not be pristine, within or overlapping the claimed ranges, reading on “said few-layer graphene sheets have 2-10 layers of stacked graphene planes …” and “said … few-layer graphene sheets contain … a non-pristine graphene material having 0.001% to 25% by weight of non-carbon elements,” MPEP § 2144.05(I), but does not expressly teach said FLG NGP having the property of “inter-plane spacing d002 from 0.3354 nm to 0.6 nm as measured by X-ray diffraction.” However, said property would be expected since Zhamu teaches an identical or substantially identical composition, so said property would be expected, e.g. MPEP § 2112.01, reading on said limitation.
Regarding claim 3, Zhamu teaches said plurality of particulates of claim 2, wherein said FLG NGP may be composed of graphene having an oxygen content of less than 5 wt% (e.g. supra), reading on “said non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof.”
Regarding newly amended claim 12 plus claim 13, Zhamu teaches said plurality of particulates of claim 1, wherein said particulates may further comprise coal tar pitch, petroleum pitch, meso-phase pitch, carbon black, acetylene black, or a combination thereof in electronic contact with said anode active material and said graphene sheets (e.g. ¶¶ 0050 and 79), reading on newly amended “said graphene balls or particulates further contain an electron-conducting material selected from an expanded graphite flake, 
Regarding claim 15, Zhamu teaches said plurality of particulates of claim 1, wherein said FLG NGP of said particulates are composed of less than 10 layers of graphene sheets having an oxygen content of less than 5 wt% (e.g. supra), but does not expressly teach the properties of “said graphene ball or particulate, when measured without said metal, has a density from 0.005 to 1.7 g/cm3 and a specific surface area from 50 to 2,630 m2/g.”
However, said FLG NGP of said particulates, excluding said primary anode active material particles would be expected to have said properties since Zhamu teaches an identical or substantially identical FLG NGP (e.g. supra), e.g. MPEP § 2112.01.

Regarding independent claim 23, Zhamu is applied as provided supra, with the following modifications.
Still regarding claim 23, Zhamu teaches said lithium-ion secondary battery (e.g. supra), reading on “lithium-ion battery” comprising an anode, a cathode, a separator disposed between said anode and said cathode, and an electrolyte in physical contact with both said anode and said cathode, said electrolyte solvating lithium ions (e.g. ¶¶ 0109, 
wherein said anode comprising said plurality of particulates of claim 1 (e.g. ¶¶ 0110 and 144-153 plus e.g. supra), reading on “said anode comprises powder mass of claim 1,”
wherein said cathode active material may be selected from the group consisting of lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium vanadium oxide, lithium-mixed metal oxide, lithium iron phosphate, lithium manganese phosphate, lithium vanadium phosphate, lithium mixed metal phosphates, and combinations thereof (e.g. ¶¶ 0111-112),
Zhamu teaches said lithium-ion secondary battery comprising cathode active material may be selected from the group consisting of lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium vanadium oxide, lithium-mixed metal oxide, lithium iron phosphate, lithium manganese phosphate, lithium vanadium phosphate, lithium mixed metal phosphates, and combinations thereof; said electrolyte in physical contact with both said anode and said cathode, said electrolyte solvating lithium ions; and, said anode comprising said plurality of particulates of claim 1 (e.g. supra), but does not expressly teach the properties “said cathode comprises a lithium-containing cathode active material that releases lithium ions into said electrolyte when the battery is charged and the released lithium ions move to the anode and react with said metal or form an alloy with said metal in the anode.” 
.

Claims 4-5, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al (US 2012/0064409), as provided supra, in view of Zhamu et al(US 2017/0288211, hereinafter the “‘211 application”).
Regarding newly amended claim 4, Zhamu teaches the plurality of particulates of claim 1, wherein said particulates comprise said primary anode active material particles composed of e.g. Sn, Al, Ti, Ni, Co, and alloys thereof (e.g. supra), but does not expressly teach the newly amended limitation “said graphene ball or particulate further comprises 0.01% to 40% by weight of a binder or matrix material that holds said multiple graphene sheets together as a composite graphene ball.” However, the ‘211 application teaches an anode active material for use in lithium secondary batteries, said anode active material in the form of a plurality of active material particles encapsulated by an elastomer, wherein said elastomer encapsulating said active material particles overcomes the rapid capacity decay problems commonly associated with high-capacity anode active material (e.g. ¶¶ 0001, 15, and 46-53),
wherein said active material particles may be composed of Sn, Zn, Al, Ti, Ni, and Co; alloys thereof; prelithiated versions thereof; particles of Li, Li alloy, or surface-stabilized Li having at least 60% by weight of lithium element therein; and, combinations thereof (e.g. ¶¶ 0017 and 57),
wherein said active material particles are encapsulated by a thin layer of elastomeric material that has a lithium ion conductivity no less than 10−7 S/cm at room 
wherein said elastomeric material may be composed of e.g. natural polyisoprene (e.g. cis-1,4-polyisoprene natural rubber), synthetic polyisoprene, polybutadiene (butadiene rubber), chloroprene rubber, polychloroprene, butyl rubber, including halogenated butyl rubbers, styrene-butadiene rubber, nitrile rubber, ethylene propylene rubber, ethylene propylene diene rubber, epichlorohydrin rubber, polyacrylic rubber, silicone rubber, fluorosilicone rubber, fluoroelastomers, perfluoroelastomers, polyether block amides, chlorosulfonated polyethylene, ethylene-vinyl acetate, thermoplastic elastomers, protein resilin, protein elastin, ethylene oxide-epichlorohydrin copolymer, polyurethane, urethane-urea copolymer, and combinations thereof (e.g. ¶¶ 0025 and 61), ands
wherein said elastomeric material may further contain from 0.1% to 50% by weight of a lithium ion-conducting additive dispersed in an elastomer matrix material, wherein said lithium ion-conducting additive may be Li2CO3, Li2O, Li2C2O4, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, Li2S, LixSOy, or a combination thereof, wherein X═F, Cl, I, or Br, R=a hydrocarbon group, x=0-1, y=1-4 (e.g. ¶¶ 0024 and 26).
As a result, it would have been obvious to use the encapsulating shell, with a thickness from 1 nm to 100 nm, of the ‘211 application to entirely encapsulate the 
Further, the taught elastomeric material compositions are severably known binder materials, so would be expected to bind together the plurality of graphene sheets, which embrace and protect said primary active material particles that are coated with said encapsulating shell, reading on the newly amended limitation “said graphene ball or particulate further comprises … a binder or matrix material that holds said multiple graphene sheets together as a composite graphene ball.”
Zhamu as modified does not expressly teach said elastomeric material in the amount of “0.01% to 40% by weight of a binder or matrix material.” However, Zhamu teaches in said secondary particles/particulate, said graphene is in an amount of at least 0.01% by weight, but typically much lower than 99% and said primary anode active material particles is in an amount of at least 0.1% by weight, all based on the total weight of the particulate; and further, the ‘211 application teaches said encapsulating shell thickness from 1 nm to 100 nm, wherein the coating entirely covers the active material particle to protect the active material from directly contacting the electrolyte and further reduce the effects of expansion/contraction during cycling, but also where the thickness affects the ion-conductivity to the active material (e.g. supra), wherein the thickness of the elastomeric material is proportionate to its mass relative to the primary anode active material particles it encapsulates.

Regarding claims 5 and 8, Zhamu as modified teaches the plurality of particulates of claim 4, wherein said elastomeric material may further contain said lithium ion-conducting additive dispersed in said elastomer matrix material, wherein said lithium ion-conducting additive may be Li2CO3, Li2O, Li2C2O4, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, Li2S, LixSOy, or a combination thereof, wherein X═F, Cl, I, or Br, R=a hydrocarbon group, x=0-1, y=1-4 (e.g. supra), reading on “said binder or matrix material comprises an … lithium ion-conducting material” (claim 5) and “said lithium ion-conducting material is selected from Li2CO3, Li2O, Li2C2O4, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, Li2S, LixSOy, or a combination thereof, wherein X=F, Cl, I, or Br, R=a hydrocarbon group, 0<x≤1, 1≤y≤4” (claim 8).
Regarding newly amended 14, Zhamu teaches said plurality of particulates of claim 1, wherein said particulates are uses as a lithium-ion secondary battery anode active material, wherein said particulate is formed of said plurality of graphene sheets embracing and protecting said primary active material particles; and, said primary anode active material particles composed of e.g. Sn, Al, Ti, Ni, Co, and alloys, as provided supra, but does not expressly teach the limitation “the graphene ball or particulate further comprises lithium metal or sodium metal residing in the ball or in physical contact with 
However, the ‘211 application teaches an anode active material for use in lithium secondary batteries, said anode active material in the form of a plurality of active material particles encapsulated by an elastomer, wherein said elastomer encapsulating said active material particles overcomes the rapid capacity decay problems commonly associated with high-capacity anode active material (e.g. ¶¶ 0001, 15, and 46-53),
wherein said active material particles may be composed of tin (Sn), zinc (Zn), aluminum (Al), titanium (Ti), nickel (Ni), cobalt (Co); alloys thereof; prelithiated versions thereof; particles of Li, Li alloy, or surface-stabilized Li having at least 60% by weight of lithium element therein; combinations thereof; and, further teaches said active material may be pre-lithiated (e.g. ¶¶ 0017 and 57).
As a result, it would have been obvious to incorporate the particles of Li, Li alloy, or surface-stabilized Li of the ‘211 application with the primary anode active material particles of Zhamu, since the ‘211 application teaches they are equivalent compositions for use in lithium battery anodes, wherein said plurality of graphene sheets embracing and protecting said primary active material particles, reading on said limitation.
Response to Arguments
Applicant’s arguments with respect to Claims 1-5, 8, and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723